DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 20-37 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no teaching or suggestion in the prior art of a gaming machine comprising:
	a main board comprising a) a processor having a memory interface, b) a memory storing system program code, c) an expansion port in data communication with the memory interface, and
	d) a second random number generator;
	a memory module comprising game program code; and
	a memory expansion board connectable to the main board via the expansion port, and,
	when connected, operable to be in data communication with the main board via the expansion port, the memory expansion board comprising:
	one or more registers accessible by the main board, and
	a device configured to execute a random number generator and write random numbers into the one or more registers, wherein, when the processor requires one or more random numbers, the system program code causes the processor to read the one 
	wherein the memory module further comprises updating system software, which, when executed, further causes the processor to read the one or more random numbers from the memory expansion board instead of the second random number generator.	While the prior art cited in the previous Office Action has disclosed much of the claimed invention, there is no teaching or suggestion of the memory module further comprising updating system software, which, when executed, further causes the processor to read the one or more random numbers from the memory expansion board instead of the second random number generator. Even if prior art may teach the usage of multiple random number generators, the Examiner is unable to find a reason to have a processor specifically read random numbers from one location over another based on whether software is being updated aside from impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Y Kim whose telephone number is (571)270-3215. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN Y KIM/Primary Examiner, Art Unit 3715